     Case 3:19-cv-00068-MMD-CLB Document 29 Filed 06/29/20 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                                 ***
4     CHRISTOPHER A. JONES,                             Case No. 3:19-cv-00068-MMD-CLB
5                                          Plaintiff,                   ORDER
6           v.
7     ROMEO ARANAS et al.,
8                                       Defendants.
9
10          This is an action on an amended civil rights complaint pursuant to 42 U.S.C. §

11   1983, removed from state court. The Court entered a screening order on November 22,

12   2019. (ECF No. 7). The screening order imposed a 90-day stay and the Court entered

13   a subsequent order in which the parties were scheduled to attend a settlement

14   conference. (ECF Nos. 7, 21). The Office of the Attorney General has filed a status

15   report indicating that settlement has not been reached and informing the Court of its intent

16   to proceed with this action. (ECF No. 27).

17          Plaintiff has also filed a motion to resolve the issues of the unserved defendants.

18   (ECF No. 28). The Court denies the motion without prejudice. This order directs service

19   upon the defendants and sets forth what to do if the Office of the Attorney General is

20   unable to accept service for certain defendants.

21          IT IS THEREFORE ORDERED that:

22          1.     The Clerk of the Court shall electronically SERVE a copy of this order and

23   a copy of Plaintiff’s amended complaint (ECF No. 6) on the Office of the Attorney General

24   of the State of Nevada, by adding the Attorney General of the State of Nevada to the

25   docket sheet. This does not indicate acceptance of service.

26          2.     Service must be perfected within ninety (90) days from the date of this order

27   pursuant to Fed. R. Civ. P. 4(m)

28          3.     Subject to the findings of the screening order (ECF No. 7), within twenty-
     Case 3:19-cv-00068-MMD-CLB Document 29 Filed 06/29/20 Page 2 of 3



1    one (21) days of the date of entry of this order, the Attorney General’s Office shall file a
2    notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
3    accepts service; (b) the names of the defendants for whom it does not accept service,
4    and (c) the names of the defendants for whom it is filing the last-known-address
5    information under seal. As to any of the named defendants for whom the Attorney
6    General’s Office cannot accept service, the Office shall file, under seal, but shall not serve
7    the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
8    information. If the last known address of the defendant(s) is a post office box, the Attorney
9    General's Office shall attempt to obtain and provide the last known physical address(es).
10          4.     If service cannot be accepted for any of the named defendant(s), Plaintiff
11   shall file a motion identifying the unserved defendant(s), requesting issuance of a
12   summons, and specifying a full name and address for the defendant(s).                For the
13   defendant(s) as to which the Attorney General has not provided last-known-address
14   information, Plaintiff shall provide the full name and address for the defendant(s).
15          5.     If the Attorney General accepts service of process for any named
16   defendant(s), such defendant(s) shall file and serve an answer or other response to the
17   amended complaint within sixty (60) days from the date of this order.
18          6.     Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has
19   been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
20   document submitted for consideration by the Court. Plaintiff shall include with the original
21   document submitted for filing a certificate stating the date that a true and correct copy of
22   the document was mailed or electronically filed to the defendants or counsel for the
23   defendants. If counsel has entered a notice of appearance, Plaintiff shall direct service
24   to the individual attorney named in the notice of appearance, at the physical or electronic
25   address stated therein. The Court may disregard any document received by a district
26   judge or magistrate judge which has not been filed with the Clerk of the Court, and any
27   document received by a district judge, magistrate judge, or the Clerk of the Court which
28   fails to include a certificate showing proper service.



                                                 -2-
     Case 3:19-cv-00068-MMD-CLB Document 29 Filed 06/29/20 Page 3 of 3



1          7.     This case is no longer stayed.
2          8.     The motion to resolve the issues of unserved defendants (ECF No. 28) is
3    denied without prejudice.
4
5          DATED: June 29, 2020.
6
7                                            UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -3-
